Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 10/27/2022 has been entered. Claims 1-20 remain pending in the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 9, 11-12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150117652 A1) in view of Hayashi (US 20120092185 A1).

Regarding claim 1, Sato teaches a method of determining a distance between a vehicle and a sound source external to the vehicle, the method comprising detecting, at a microphone (11a-11b, 12a-12b) of the vehicle, sounds from the sound source, the sounds having a first frequency component at a frequency and a frequency component at a second frequency. (Paragraphs 2, 12, 82, 86-87, Fig.1)

Sato also teaches determining, at a processor of the vehicle (approaching vehicle detection device 1A, 30A), a first energy level (power spectrum) associated with the first frequency component and a second energy level (power spectrum) associated with the second frequency component. (Paragraphs 12, 86-87, 91-92, 97, Figs.1, 15)

Sato also teaches determining a ratio between the first energy level and the second energy level. (Paragraphs 86, 94)

Sato also teaches determining the distance between the vehicle and the sound source based on the ratio. (Paragraphs 70-71, 76, 112, Fig.15)

Sato does not explicitly teach a first frequency component at a fundamental frequency and a frequency component at a first harmonic of the fundamental frequency.

Hayashi teaches a first frequency component at a fundamental frequency and a frequency component at a first harmonic of the fundamental frequency. (Paragraphs 42-43, 66-67, Claims 1, 3, Figs.3-4)
It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sato to incorporate a first frequency component at a fundamental frequency and a frequency component at the first harmonic of the fundamental frequency in order for the proximity notification sound to be enhanced.

Regarding claim 2, Sato teaches determining a classification of the sound source based on audio properties of the sounds, wherein the determination of the distance between the vehicle and the sound source is further based on the classification of the sound source. (Paragraphs 69-71, 88-89, 112, Figs.1, 5, 15)

Regarding claim 12, the claim discloses substantially the same limitations, as claim 2. All limitations as recited have been analyzed and rejected with respect to claim 12, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 12 is rejected for the same rational over the prior art cited in claim 2.  

Regarding claim 4, Sato teaches wherein the classification is further determined based on a comparison of the audio properties of the sounds to audio properties of classified sounds in a database. (Paragraphs 120-122, 135-136, Figs.14-15)

Regarding claim 9, Sato does not explicitly teach wherein the second energy level associated with the second frequency component at the first harmonic of the fundamental frequency attenuates at a higher rate than the first energy level associated with the first frequency component at the fundamental frequency.

Hayashi teaches wherein the second energy level associated with the second frequency component at the first harmonic of the fundamental frequency attenuates at a higher rate than the first energy level associated with the first frequency component at the fundamental frequency. (Paragraphs 42-43, 66-67, Claims 1, 3, Figs.3-4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sato to incorporate wherein the second energy level associated with the second frequency component at the first harmonic of the fundamental frequency attenuates at a higher rate than the first energy level associated with the first frequency component at the fundamental frequency in order for the proximity notification sound to be enhanced.

Regarding claim 11, Sato teaches a microphone (11a-11b, 12a-12b) configured to detect sounds from a sound source external to a vehicle, the sounds having a first frequency component at a frequency and a second frequency component at a frequency. (Paragraphs 2, 12, 82, 86-87, Fig.1)

Sato also teaches a processor (30A) coupled to the microphone (11a-11b, 12a-12b), the processor configured to determine a first energy level associated with the first energy level associated with the first frequency component and a second energy level associated with the second frequency component. (Paragraphs 12, 86-87, 91-92, 97, Figs.1, 15)

Sato also teaches to determine a ratio between the first energy level and the second energy level. (Paragraphs 86, 94)

Sato also teaches to determine the distance between the vehicle and the sound source based on the ratio. (Paragraphs 70-71, 76, 112, Fig.15)

Sato does not explicitly teach a first frequency component at a fundamental frequency and a frequency component at a first harmonic of the fundamental frequency.

Hayashi teaches a first frequency component at a fundamental frequency and a frequency component at a first harmonic of the fundamental frequency. (Paragraphs 42-43, 66-67, Claims 1, 3, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sato to incorporate a first frequency component at a fundamental frequency and a frequency component at a first harmonic of the fundamental frequency in order for the proximity notification sound to be enhanced.

Regarding claim 14, Sato does not explicitly teach wherein the third frequency component corresponds to an additional harmonic of the fundamental frequency.

Hayashi teaches wherein the third frequency component corresponds to an additional harmonic of the fundamental frequency. (Paragraph 66, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sato to incorporate wherein the third frequency component corresponds to an additional harmonic of the fundamental frequency in order for the proximity notification sound to be enhanced.

Regarding claim 19, Sato teaches determining a classification of a sound source external to a vehicle based on audio properties of sounds from the sound source that are detected by a microphone (11a-11b, 12a-12b), the sounds having a first frequency component at a frequency and a second frequency component at a frequency. (Paragraphs 2, 12, 69-71, 86-89, 112, Figs.1, 5, 15)

Sato also teaches to determine a first energy level associated with the first energy level associated with the first frequency component and a second energy level associated with the second frequency component. (Paragraphs 12, 86-87, 91-92, 97, Figs.1, 15)

Sato also teaches determining a ratio between the first energy level and the second energy level. (Paragraphs 86, 94)

Sato also teaches determining a distance between the vehicle and the sound source based on the ratio and the classification of the sound source. (Paragraphs 70-71, 76, 112, Fig.15)

Sato does not explicitly teach a first frequency component at a fundamental frequency and a frequency component at a first harmonic of the fundamental frequency.

Hayashi teaches a first frequency component at a fundamental frequency and a frequency component at a first harmonic of the fundamental frequency. (Paragraphs 42-43, 66-67, Claims 1, 3, Fig.4)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sato to incorporate a first frequency component at a fundamental frequency and a frequency component at a first harmonic of the fundamental frequency in order for the proximity notification sound to be enhanced.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Hayashi and Juang (EP 3525524 A1).

Regarding claim 3, Sato teaches determining a ratio between energy levels to determine a distance between a vehicle and sound source (Paragraphs 70-71, 76, 112, Fig.15)

Sato does not explicitly teach wherein the sounds from the sound source have a third frequency component at a second harmonic of the fundamental frequency, and further comprising determining a third energy level associated with the third frequency component; and determining an additional ratio between the first energy level and the third energy level, wherein the distance between the vehicle and the sound source is further based on the additional ratio between the first energy level and the third energy level.

Hayashi teaches wherein the sounds from the sound source have a frequency component at a second harmonic of the fundamental frequency. (Paragraphs 42-43, 66-67, Claims 1, 3, Figs.3-4)

Juang teaches wherein the sounds from the sound source have a third frequency component at a frequency, and further comprising: determining a third energy level associated with the third frequency component and determining a ratio of power between different frequencies. (Clauses 5-8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sato to incorporate wherein the sounds from the sound source have a frequency component at a second harmonic of the fundamental frequency as taught by Hayashi in order for the proximity notification sound to be enhanced and further modify Sato to incorporate wherein the sounds from the sound source have a third frequency component at a frequency, and further comprising: determining a third energy level associated with the third frequency component and determining a ratio of power between different frequencies in order to determine the motion state of the object (source).

Regarding claim 13, the claim discloses substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claim 13, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim13 is rejected for the same rational over the prior art cited in claim 5.  

Claim(s) 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Hayashi and Herbert (US 20160355125 A1).

Regarding claim 5, Sato does not explicitly teach wherein the sounds correspond to siren sounds, and wherein the sound source comprises an emergency vehicle.

Herbert teaches wherein the sounds correspond to siren sounds, and wherein the sound source comprises an emergency vehicle. (Paragraph 19)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sato to incorporate wherein the sounds correspond to siren sounds, and wherein the sound source comprises an emergency vehicle in order to locate the emergency vehicle and provide its direction of travel and distance from the user vehicle.

Regarding claims 15 and 20, the claim discloses substantially the same limitations, as claim 5. All limitations as recited have been analyzed and rejected with respect to claims 15 and 20, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 15 and 20 are rejected for the same rational over the prior art cited in claim 5.  

Regarding claim 10, Sato does not explicitly teach generating a command to maneuver the vehicle in response to a determination that the distance fails to satisfy a threshold distance.

Herbert teaches generating a command to maneuver the vehicle in response to a determination that the distance fails to satisfy a threshold distance. (Paragraph 17)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Sato to incorporate generating a command to maneuver the vehicle in response to a determination that the distance fails to satisfy a threshold distance in order to locate the emergency vehicle and provide its direction of travel and distance from the user vehicle. 
Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments to the claims are sufficient to overcome the rejection under 35 U.S.C. 112 (d) of claims 17-18. Accordingly, the rejection has been withdrawn.	

Applicant’s arguments with respect to claim(s) 1, 11, 19 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645